Case 8:20-cv-03290-PJM Document 9-29 Filed 11/16/20 Page 1 of 4

Exhibit 8
Case 8:20-cv-03290-PJM Document 9-29 Filed 11/16/20 Page 2 of 4

Three Bryant Park
1095 Avenue of the Americas
Dech eS rt New York, NY 10036-6797
LLP +1 212 698 3500 Main

+1 212 698 3599 Fax
www.dechert.com

 

ANDREW J. LEVANDER

andrew. levander@dechert.com
+1 212 698 3683 Direct
+1 212 698 0483 Fax

November 9, 2020

David Koche

Barnett Kirkwood Koche Long & Foster, P.A.
601 Bayshore Boulevard, Suite 700

Tampa, FL 33606

Re: Washington Football, Inc. (“WFI’”’) — Notice of Intent to Sell
Dear David:

As you know, we represent WFI and its Principal Owner, Daniel M. Snyder. We write in
response to the purported Notice of Intent to Sell dated October 23, 2020 (the “‘Notice”)
submitted by Robert Rothman, Fredrick Smith and Dwight Schar, which was formally delivered
by Federal Express on October 26, 2020. The agreed-upon deadline for the Other Shareholders
to exercise their Right of First Refusal under the Second Amended and Restated Stockholders
Agreement dated as of March 31, 2005 (the “Stockholders Agreement”) in response to the
Notice is Thursday, November 12, 2020.!

WFI has distributed the Notice to the Other Stockholders for consideration of their respective
rights under the Stockholders Agreement. In the interest of time, while the Other Stockholders
are evaluating their rights, we believe it appropriate to advise you of the numerous material
deficiencies in the purported Notice that render it ineffective to satisfy Messrs. Rothman’s,
Smith’s and Schar’s obligations under the Stockholders Agreement prior to any of them effecting
a sale of his WFI stock.

Section 7(a) of the Stockholders Agreement requires that whenever “a Stockholder (a “Selling
Stockholder”) proposes to effect a Sale of any shares of Stock (other than as permitted by
Section 6(c)), then such Selling Stockholder shall give to the Company a written notice (a
“Notice of Intention to Sell”) setting forth in reasonable detail the terms and conditions of such
proposed transaction, including the identity of the proposed purchaser of such shares and
enclosing any agreements, draft agreements or letters of intent relating to such proposed Sale.”
The Notice fails to comply with this requirement in at least three material respects.

 

' Capitalized terms not otherwise defined herein have the meaning given them in the
Stockholders Agreement.
Case 8:20-cv-03290-PJM Document 9-29 Filed 11/16/20 Page 3 of 4

Dechert

LLP
Case 8:20-cv-03290-PJM Document 9-29 Filed 11/16/20 Page 4 of 4

Dechert

LLP

Sincerely,

/s/ Andrew J. Levander
Andrew J. Levander

ce: Stephen Neuwirth, Esq.

Thomas Gibbs, Esq.
William T. Mays, Jr., Esq.
